Citation Nr: 1735571	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to service-connected right knee patellar degenerative joint disease (DJD). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1971, August 1976 to August 1978 and November 1981 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before a Decision Review Officer (DRO) in October 2011 and a copy of that transcript is associated with the claims file. The Veteran also testified at a March 2012 Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in May 2014. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 


FINDING OF FACT

The most probative evidence of record does not show a diagnosis of a left knee condition for the pendency of this claim.






CONCLUSION OF LAW

The criteria for establishing service connection for a left knee condition have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In May 2014, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As a preliminary matter, the Veteran's service treatment records (STRs) from the period August 1969 to May 1971 were unavailable for review in this appeal. The RO issued a formal finding of the unavailability of the STRs in November 2011. The Board acknowledges that where the service records are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); Kowalski v. Nicholson, 19 Vet. App. 171,179 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs due to the 1973 fire at the National Personnel Records Center (NPRC) facility does not create an adverse-presumption rule.  

Entitlement to service connection for a left knee condition. 

The Veteran seeks entitlement to service connection for a left knee condition, which he contends was incurred during his active service and is proximately due to his service-connected right knee patellar DJD. However, the most probative evidence does not indicate that the Veteran has a left knee condition. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).  In order to prevail on the theory of secondary service connection, there must be evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus, or link, between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 ; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran's service treatment records did not indicate an in-service diagnosis of a left knee condition. A November 1982 STR indicates that the Veteran reported being involved in two motor vehicle accidents (MVAs) in 1978 and in 1981. The Veteran reported knee pain during the examination without indicating whether he experienced pain in the right or left knee. All other reenlistment, annual and retirement examinations indicate that the Veteran's left knee was normal during service and upon separation. 

The Veteran was diagnosed with low back strain and sacroiliitis in February 2000. During examination, the Veteran reported pain that radiated down his left leg but stopped at the knee. A December 2012 private treatment note indicates that the Veteran was diagnosed with osteoarthritis and crepitus. The Veteran reported experiencing left knee pain with onset the preceding year. He claimed that the pain had worsened during the preceding 4-5 months.    

In March 2010, the Veteran was afforded a VA examination. The examiner did not diagnose the Veteran with a left knee condition. The report indicates that the left knee range of motion (ROM) was within normal limits. The report does not show signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or guarding of the left knee. The examination did not reveal locking pain, genu recurvatum or crepitus, and ankylosis of the left knee. Left knee stability tests were within normal limits for anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus. The report did not show signs of subluxation of the left knee. 

During the October 2011 DRO hearing, the Veteran testified that his left knee had worsened because he favors his right knee when walking. The Veteran testified that his knee pain radiates to his hips and prevents him from doing yardwork and pushing his wife's wheelchair without discomfort. The Veteran's wife testified that the Veteran's knees gave out once while he pushed her wheelchair. The Veteran testified that he has not sought treatment for a left knee condition, nor has he undergone surgery on his left knee. The Veteran also testified that his March 2010 VA examination of his left knee was inadequate because "while sitting with pressure off of his knees, no weight bearing on them, and [his] knees in a bent position, [he] was asked if he knees hurt."  He testified that he was "asked if his knees hurt, told to take three steps forward" and "that was the extent of the examination." 

The Veteran testified at the March 2012 Travel Board hearing that he was involved in a MVA in 1982 that caused his left knee condition. The Veteran also testified that his left knee condition is due to his military occupational specialty (MOS) as a seaman and gunner's mate, which required him to climb up and down ladders; climb on and off the ship; and that required that he "was always active and outside." The Veteran also testified that he could not perform yard work and that his March 2010 VA examination was inadequate. 

In January 2016, the Veteran was afforded a VA knee and lower leg conditions examination. Upon examination of the Veteran and after reviewing the Veteran's claims file, the examiner did not diagnose the Veteran with a left knee condition. The examiner noted that there was no diagnosis because there was no pathology to render a diagnosis. X-rays of the left knee did not reveal degenerative changes and were within normal limits. The examination report indicates full ROM of the left knee and no signs of pain; localized tenderness on palpation of the joint or associated soft tissue; and no evidence of crepitus. The Veteran reported the date of onset as 1976 and denied acute injury to his left knee while in service. The Veteran also reported being in a motorcycle accident in 1980. The Veteran reported that his knee "gives out while walking" and that he experienced pain, stiffness, and decreased stamina.  According to the examiner, the Veteran's left knee condition was less likely than not incurred in or caused by the Veteran's service. The examiner's rational was that the examination and x-ray imaging of the Veteran's left knee indicated that the Veteran's left knee was within normal limits. X-ray imaging revealed vascular calcification; however, the remainder of the visualized soft tissues and bony structures were radiographically within normal limits. 

Upon review of the foregoing evidence, the Board finds that the evidence simply does not establish a current diagnosis of a left knee condition. The January 2016 VA examination established that the Veteran's left knee was within normal limits and that there was no pathology to render a diagnosis. The examiner performed a physical examination, reviewed x-ray images, the Veteran's claims file, and considered the Veteran's contentions regarding the onset of his left knee symptoms in 1976 and a 1980 motorcycle accident that purportedly caused injury to his left knee. As such, the January 2016 examination is afforded great probative value.

The December 2012 private medical diagnosis of osteoarthritis is afforded no probative value.  The examination report did not indicate that diagnostic testing was performed nor did the report include x-ray imaging results of the Veteran's left knee which would establish an osteoarthritis diagnosis. Most critically, medical treatment records from 2001 through the present do no indicate that the Veteran complained of and/or received treatment for a left knee condition. However, the medical records do show that the Veteran was treated for multiple conditions, including right knee pain, but the medical records do not indicate or confirm the 2001 left knee osteoarthritis diagnosis. 

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the January 2016 medical opinion is afforded great weight and probative value as it speaks to the issue at hand, whether the Veteran has a diagnosed left knee disability, the first requirement in establishing service connection. Shedden, supra. 

Thus, the most probative evidence does not reflect that a diagnosis has been provided with respect to a left knee condition. The Board recognizes the Veteran's belief that he is entitled to service connection for a left knee condition. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis. The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted. See Layno v. Brown, 6 Vet. App. 465 (1994). It is within the Veteran's realm of personal knowledge whether he experienced symptoms related to the claimed disability. It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis of a left knee condition. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As discussed above, the most probative evidence fails to demonstrate that the Veteran has had a left knee condition at any time during the pendency of this appeal. In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. In the absence of any competent and persuasive evidence of a current diagnosis of a left knee condition, the Board must conclude that the Veteran does not currently suffer from such disability. Without competent and persuasive evidence of a diagnosis of a left knee condition, the Board must deny the Veteran's claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In sum, the Veteran has not satisfied the necessary element of a present disability for a left knee condition, and thus, further discussion of the in-service incurrence, nexus elements, or proximate causation due to service-connected disabilities, is not necessary. Furthermore, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. See 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection is not warranted for a left knee condition.





ORDER

Service connection for a left knee condition is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


